Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 10 February 2022.  Claims 1, 9, 17 have been amended.  Claims 4-5, 12-13, 19-20 have been canceled.  Claims 1-3, 6-11, 14-18, 21-24 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitations, displaying “selectable components from the list of independently executable programing languages, and a functional documentation that describes which components need to be executed in what order in response to the received request”, “creating the new URL, that has underlying components for running the application … “ and “capturing any failure, that happens in testing the new URL while executing, at a component level, wherein the component is an isolated piece of code that performs a task within the application …”.  It is unclear, in the limitation beginning with “capturing any failure”, if the “component level” and “component is an isolated piece of code” refers to the “components needed to be executed” or the “underlying components” of the URL.
Claims 9 and 17 include similar limitations and are similarly rejected.  Since all dependent claims inherit these limitations from their parent independent claim, they are by default rejected as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-11, 14-18, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 6,493,733 B1) in view of Chong (US 2003/0204637 A1) and further in view of Mansfield et al. (US 2005/0259120 A1).

Claim 1. Pollack discloses a method for implementing a functional documentation module for creating a uniform resource locator (URL) that exposes a web resource by utilizing one or more processors and one or more memories, the method comprising: 
providing a repository that stores a list of URLs corresponding to one or more applications … , URLs are associated with HTML code service web sites that the user may access to retrieve interactive HTML objects (C. 9, L. 60-64) and each URL includes configuration data for each specific interactive HTML object (C. 11, L. 19-28); 
receiving a request for creating a new URL, a user starts the process of inserting an interactive HTML object into a web page (C. 9, L. 41-46) a list box of URLs for retrieving interactive HTML objects is presented to the user (C. 9, L. 60-64) and the user selects an interactive HTML object URL to insert in the web page (C. 10, L. 61-63) a URL is returned that points to a web site for reconfiguring the Interactive HTML object and the user must access the corresponding web page at the URL to reconfigure the interactive HTML object and which contains configuration data for the interactive HTML object (C. 11, L. 19-28) the user then uploads the web page with the interactive HTML object to an ISP server (C. 11, L. 60-62) when a remote user accesses the interactive HTML object on the web page, any information provided by the remote user is transmitted to a standard script hosted on the HTML interactive Code Service Web Site, which then adds the information to the user's web page (C. 11, L. 62 – C. 12, L. 4) A URL on the Code Service Web Site is associated with the added interactive HTML object that includes configuration data for and processes interactivity with the HTML object; 
causing a graphical user interface (GUI) to display selectable URLs from the list of URLs, … components … to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application, wherein the interactive HTML object comprises a block of code (C. 5, L. 49-53) a list box of URLs for retrieving interactive HTML objects is presented to the user (C. 9, L. 60-64) and the user selects an interactive HTML object URL to insert in the web page (C. 10, L. 61-63) the HTML code associated with the interactive HTML object is automatically transmitted from the remote HTML code service web site to the web-authoring tool, which automatically inserts the HTML code associated with the interactive HTML object into the electronic file (C. 10, L. 65 – C. 11, 3) in addition to the block of HTML code, supporting files may also be directly downloaded into the electronic file (C. 13, L. 4-6) The interactive HTML objects are comprised of blocks of code and supporting files which control the interactive HTML object, and a user may select an interactive HTML object via a URL in a list of URLs; 
creating the new URL by selecting one or more desired URLs from the selectable URLs based on analyzing the functional documentation; updating the repository with the new URL … , a URL is returned that points to a web site for reconfiguring the Interactive HTML object and the user must access the corresponding web page at the URL to reconfigure the interactive HTML object, wherein configuration data for the interactive HTML object is stored at the URL (C. 11, L. 19-28) when a remote user accesses the interactive HTML object on the web page, any information provided by the remote user is transmitted to a standard script hosted on the HTML interactive Code Service Web Site, which then adds the information to the user's web page (C. 11, L. 62 – C. 12, L. 4) A specific URL on the Code Service Web Site is associated with the added interactive HTML object that processes interactivity with the HTML object, and the URL is updated with the configuration data of the interactive HTML object.

Pollack does not disclose providing a repository that stores … a list of independently executable programming languages for running an application; causing a graphical user interface (GUI) to display … selectable components from the list of independently executable programing languages, as disclosed in the claims.  However, in the same field of invention, Chong discloses a multiple language library where corresponding languages are stored and referenced when the program generator generates the generated program modules of a generated compilable application program based on user language selection (P. 0061).  Therefore, considering the teachings of Pollack and Chong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a repository that stores … a list of independently executable programming languages for running an application; causing a graphical user interface (GUI) to display … selectable components from the list of independently executable programing languages with the teachings of Pollack.  One would have been motivated to combine a repository that stores … a list of independently executable programming languages for running an application; causing a graphical user interface (GUI) to display … selectable components from the list of independently executable programing languages with the teachings of Pollack as the interactive HTML object in Pollack may comprise different languages and comprise different types of objects, and it would provide a more flexible tool to the user to be able to specify the more appropriate language for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50).

Pollack does not disclose causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application, as disclosed in the claims.  However, in the same field of invention, Chong discloses program templates comprise a set of files containing blocks of source code for performing predetermined operations that are combined in accordance with the definitions stored in a definitions portion to form a substantial portion of a generated compilable application program (P. 0061) that are selectable by a user (Programmer) (P. 0115).  Therefore, considering the teachings of Pollack and Chong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application with the teachings of Pollack and Chong.  One would have been motivated to combine causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application with the teachings of Pollack and Chong as the interactive HTML object in Pollack may comprise different languages and comprise different types of objects, and it would provide a more flexible tool to the user to be able to specify a more appropriate execution template for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50).

Pollack does not disclose the new URL, that  has underlying components for running the application, as disclosed in the claims.  However, Pollack discloses  the URL may contain data that identifies the user or the particular object (C. 3, L. 12-21) and the user may edit a URL (C. 5, L. 36-38).  While Pollack discloses that data may be added to a URL, Pollack does not disclose the data represents components for running an application.  In the same field of invention, Mansfield discloses providing a hyperlink that comprises computer program code that provides a menu of user selectable function options related to the hyperlink (P. 0007) in a web page (P. 0028) wherein the function/code comprises any subroutine, executable file, applet, servlet, plug-in, active x-control, or other executable software and/or script (P. 0030) for a hyperlink enhancement function displayed in a toolbar (P. 0061) the hyperlink enhanced toolset is inserted into the HTML page manually by adding a MouseOver event to the <a> tag that is the link catalyst which uses DHTML to "pop-up" a toolset over or near the associated link (Fig. 8).  A hyperlink is enhanced with code to provide user functional options, e.g. in a toolbar, by inserting the hyperlink enhanced toolbar into an <a> tag of the HTML, and the toolbar is a type of application, therefore, the code added to the hyperlink is analogous to the claimed components for running an application.  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the new URL, that  has underlying components for running the application with the teachings of Pollack and Chong.  One would have been motivated to combine the new URL, that  has underlying components for running the application with the teachings of Pollack and Chong to provide a more flexible tool to the user to be able to ensure proper functionality for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50) and to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Pollack does not disclose independently testing only the created new URL and its underlying  components for running the application without testing the selectable URLs and their underlying components; updating the repository with the new URL based on a positive test result, as disclosed in the claims.  However, in the same field of invention, Chong discloses the object code of the data processing program module is then tested until the result of the testing the program(s) is positive and updating the user specifications (P. 0063) and Mansfield discloses the user may set the features of the hyperlink enhance toolbar to the user’s desired values (P. 0034) the enhanced features placed in an HTML form  (P. 0067) inserted in an HTML page either manually or via  server program (Fig. 8).  While Mansfield does not explicitly disclose that the user tests the features and functionality of the hyperlink enhanced toolbar, the user may set certain parameters to desired values, and Chong does explicitly disclose providing the ability to test object code of a software module, therefore, it would be obvious to also provide the option of testing the hyperlink enhanced toolbar to determine if it is functioning properly.  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine independently testing only the created new URL and its underlying  components for running the application without testing the selectable URLs and their underlying components; updating the repository with the new URL based on a positive test result with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine independently testing only the created new URL and its underlying  components for running the application without testing the selectable URLs and their underlying components; updating the repository with the new URL based on a positive test result with the teachings of Pollack, Chong and Mansfield to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Pollack does not disclose capturing any failure, that happens in testing the new URL while executing, at a component level, as disclosed in the claims.  However, Chong further discloses when the data processing object code program does not pass the test, the relevant user specifications can be amended, and this is accomplished by making changes to one or more of the user specifications (P. 0063).  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine capturing any failure, that happens in testing the new URL while executing, at a component level with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine capturing any failure, that happens in testing the new URL while executing, at a component level with the teachings of Pollack, Chong and Mansfield to provide a more flexible tool to the user to be able to ensure proper functionality for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50) and to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Pollack does not disclose wherein the component is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary, as disclosed in the claims.  However, Pollack discloses the URL may contain data that identifies the user or the particular object (C. 3, L. 12-21) the user may edit a URL (C. 5, L. 36-38) wherein the interactive HTML object comprises a block of code (C. 5, L. 49-53) and the user selects an interactive HTML object URL to insert in the web page (C. 10, L. 61-63) and Mansfield discloses a hyperlink comprises computer program code for providing selecting functional options to a user (P. 0007) wherein the function/code comprises any subroutine, executable file, applet, servlet, plug-in, active x-control, or other executable software and/or script (P. 0030).  That is, the URLs (hyperlinks) in both Pollack and Mansfield comprise added functional code specific to a single program, and the testing of this code, as disclosed in Chong, would test only the selected URL and the associated program.  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the component is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine wherein the component is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary with the teachings of Pollack, Chong and Mansfield to provide a more flexible tool to the user to be able to ensure proper functionality for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50) and to ensure that the URL, as modified by the user, and the interactive HTML object in Pollack, is functioning as desired by the user (Chong: 0063).

Pollack does not disclose reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL, as disclosed in the claims.  However, Chong further discloses the function library holds a set of source code files that are reusable across multiple application programs (P. 0061) user specifications can be amended until the user gets the desired result (P. 0063).  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL with the teachings of Pollack, Chong and Mansfield in order to allow Pollack to be more efficient by allowing for different combinations of existing software objects rather than having the user recreate each interactive HTML object from scratch.

Claim 2. Pollack, Chong and Mansfield disclose the method according to claim 1, and Pollack further discloses creating a new component for the application, a URL is returned that points to a web site for reconfiguring the Interactive HTML object and the user must access the corresponding web page at the URL to reconfigure the interactive HTML object, wherein configuration data for the interactive HTML object is stored at the URL (C. 11, L. 19-28) and Chong further disclosed the operation of the manual program generator obtains descriptions definitions and then generates manual(s) using the description definitions (P. 0072).  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine updating the functional documentation with the new component; and storing the updated functional documentation onto the repository with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine updating the functional documentation with the new component; and storing the updated functional documentation onto the repository with the teachings of Pollack, Chong and Mansfield in order to provide a complete set of information to users of the new interactive HTML objects for more effective use.

Claim 3. Pollack, Chong and Mansfield disclose the method according to claim 1, and Chong further discloses the function library holds a set of source code files that are reusable across multiple application programs (P. 0061).  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the new URL utilizes the same components as the selectable URLs, and wherein executions of the components are isolated by the URLs with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine the new URL utilizes the same components as the selectable URLs, and wherein executions of the components are isolated by the URLs with the teachings of Pollack, Chong and Mansfield in order to allow Pollack to be more efficient by allowing for different combinations of existing software objects rather than having the user recreate each interactive HTML object from scratch.

Claims 4. – 5. Canceled.

Claim 6. Pollack, Chong and Mansfield disclose the method according to claim 1, and Pollack further discloses utilizing the same component for both web processing and batch processing, the block of HTML code can call a block of client-side script that is contained at the web page associated with the interactive HTML object, and the web site providing the interactive object may provide a collection of supporting files associated with the interactive HTML object such as an automation file, or the like (P. 0016).

Claim 7. Pollack, Chong and Mansfield disclose the method according to claim 1, and Chong further discloses the manual generator generates user and technical manuals for the compilable application program (P. 0042).  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong and Mansfield in order to provide a complete set of information to users of the new interactive HTML objects for more effective use.

Claim 8. Pollack, Chong and Mansfield disclose the method according to claim 1, and Pollack further discloses utilizing the new URL to access a web resource, the block of HTML code can call a block of client-side script that is contained at the web page associated with the interactive HTML object, and the web site providing the interactive object may provide a collection of supporting files associated with the interactive HTML object such as a movie file, a video file, an audio file, or the like (P. 0016).

Claim(s) 9-11, 14-16 is/are directed to system claim(s) similar to the method claim(s) of Claim(s) 1-3, 6-8 and is/are rejected with the same rationale.

Claims 12 – 13. Canceled.

Claim(s) 17-18 is/are directed to non-transitory computer readable medium claim(s) similar to the method claim(s) of Claim(s) 1-2 and is/are rejected with the same rationale.

Claims 19-20. Canceled.

Claim 21. Pollack, Chong and Mansfield disclose the non-transitory computer readable medium according to claim 17, and Pollack further discloses the new URL utilizes the same components as the selectable URLs, and wherein executions of the components are isolated by the URLs, a URL is provided for a website that allows a user to insert an interactive HTML object, wherein the user may access the website the URL to reconfigure the interactive HTML object, wherein the URL may contain data that identifies the particular object (C. 3, L. 12-21) When a user selects an interactive HTML object for reconfiguration, the website associated with the interactive HTML object is accessed through the respective URL, and the URL further includes data that identifies the particular object, and since the selected interactive HTML object is reconfigured, then it is reconfigured to the exclusion of, or isolated from, the other interactive HTML objects.

Claim 23. Pollack, Chong and Mansfield disclose the non-transitory computer readable medium according to claim 17, and Chong further discloses documents used in a business operation are recreated in electronic form, and the process flow of each of the recreated documents in the business operation is modeled, using user specifications such as data items, descriptions of the various data items, attributes of the data items and attributes of the documents (P. 0042) created and designed by a user (P. 0051) specific document definitions are derived from document attributes that are applicable to a particular document with some of the user specifications (P. 0057) program templates comprise a set of files containing blocks of source code for performing predetermined operations that are combined in accordance with the definitions stored in the definitions to form a substantial portion of a generated compilable application program (P. 0061) if the documents and process definitions include functions and/or enhanced logic, source code is incorporated for functions and/or enhanced logic in the data processing source code program template (P. 0069) Components Served as Template – determines whether components defined in the current document can be accessed in other documents as a sample, so that attributes can be copied for similar documents or data fields (Page 8, Table 2).  That is, the user specifications are created and designed by a user and used to determine which source code templates (for functions and/or enhanced logic) are included in the compilable application program.  Therefore, considering the teachings of Pollack, Chong and Mansfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong and Mansfield in order to allow a user to specific testing parameters more tailored to the user’s specific system and needs.

Claim 24. Pollack, Chong and Mansfield disclose the non-transitory computer readable medium according to claim 17, and Pollack further discloses the instructions, when executed, cause the processor to further perform the following: utilizing the new URL to access a web resource, after a user adds an interactive HTML object to a webpage, a remote user accesses the webpage and the interactive HTML object, and information provided by the remote user is transmitted to a script hosted on the HTML interactive Code Service Web Site (C. 11, L. 64 – C. 12, L. 4).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 6,493,733 B1) in view of Chong (US 2003/0204637 A1) and Mansfield et al. (US 2005/0259120 A1) and further in view of Glaser et al. (US 2012/0042210 A1).

Claim 22. Pollack, Chong and Mansfield disclose the non-transitory computer readable medium according to claim 17, but Pollack does not disclose the instructions, when executed, cause the processor to further perform the following: utilizing the same component for both web processing and batch processing, as disclosed in the claims.  However, in the same field of invention, Glaser further discloses techniques and mechanisms are provided for queuing tests to be run sequentially and/or in parallel from a configurable pool of test clients to test various layers of a product simultaneously, such as by use of a distributed environment whereby different test clients can test different layers or environments related to the product (P. 0042) in a batch mode (P. 0081).  Therefore, considering the teachings of Pollack, Chong, Mansfield and Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the instructions, when executed, cause the processor to further perform the following: utilizing the same component for both web processing and batch processing with the teachings of Pollack, Chong and Mansfield.  One would have been motivated to combine the instructions, when executed, cause the processor to further perform the following: utilizing the same component for both web processing and batch processing with the teachings of Pollack, Chong and Mansfield in order to allow a user to perform testing of the at a time more convenient for the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims have been amended to include the following limitations:
creating the new URL, that has underlying components for running the application,
independently testing only the created new URL and its underlying components

New prior art reference Mansfield has been combined with Pollack and Chong for the amended limitations.
As previously cited, Pollack allows a user to add code for an interactive HTML object to a user’s web page, wherein the interactive HTML object is hosted at an HTML interactive Code Service Web Site and accessed via a URL.  When the user wants to reconfigure the interactive HTML object, the user may access the URL, wherein the URL may include information about the HTML interactive Code Service Web Site as well as the interactive HTML object, meaning the URL includes the Web address of the website and information pointing to the object.  When a remote user accesses the interactive HTML object on user’s webpage, any information provided by the remote user is transmitted to the HTML interactive Code Service Web Site.
Chong discloses a user is able to create documents that describe a business process.  A user further creates user specifications that are used in the creation of a compilable application program document for implementation of the business process.  The user specifications are used to insert source code from program templates in the compilable application program document where the document includes functions and/or enhanced logic.  The compilable application program document can also serve as a source of template code for other similar documents.
With regard to the amended limitations, Pollack discloses  the URL may contain data that identifies the user or the particular object and the user may edit a URL.  While Pollack discloses that data may be added to a URL, Pollack does not disclose the data represents components for running an application.  Mansfield discloses providing a hyperlink that comprises computer program code that provides a menu of user selectable function options related to the hyperlink in a web page, wherein the function/code comprises any subroutine, executable file, applet, servlet, plug-in, active x-control, or other executable software and/or script for a hyperlink enhancement function displayed in a toolbar.  The hyperlink enhanced toolset is inserted into the HTML page manually by adding a MouseOver event to the <a> tag that is the link catalyst which uses DHTML to "pop-up" a toolset over or near the associated link.  A hyperlink is enhanced with code to provide user functional options, e.g. in a toolbar, by inserting the hyperlink enhanced toolbar into an <a> tag of the HTML, and the toolbar is a type of application, therefore, the code added to the hyperlink is analogous to the claimed components for running an application.

The applicant argues:
The Examiner seems to rely on paragraphs [0063] of Chong te reject the feature “mdependently testing only the created new URL for running the application without testing the selectable URLs and their underlymg components” as previously recited. It 1s respectfully submitted that the Examiner is misinterpreting Chong.

Chong discloses the object code of the data processing program module is then tested until the result of the testing the program(s) is positive and updating the user specifications.  Mansfield discloses the user may set the features of the hyperlink enhance toolbar to the user’s desired values.  The enhanced features are placed in an HTML form, inserted in an HTML page either manually or via  server program.  While Mansfield does not explicitly disclose that the user tests the features and functionality of the hyperlink enhanced toolbar, the user may set certain parameters to desired values, and Chong does explicitly disclose providing the ability to test object code of a software module.  Therefore, it would be obvious to also provide the option of testing the hyperlink enhanced toolbar to determine if it is functioning properly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/21/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177